This is a companion case of Commonwealth v.Senauskas, 326 Pa. 69, growing out of the same homicide, and similar petitions and motions were filed by the defendant, John G. Polens. The only difference is that instead of this petitioner's counsel talking to the President Judge of Warren County, he talked to Earle V. MacDonald after the latter is alleged to have talked with Judge ARIRD. The same consideration is given this petition as was given the Senauskas petition, and the same order will be made.
Petition dismissed. *Page 76